PER CURIAM.
Dan Oliver seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.2001). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. Oliver v. Braxton, No. CA-01-349 AM (E.D. Va. filed Nov. 8, 2001 & entered Nov. 9, 2001). Oliver’s motion for return of legal documents is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.